Citation Nr: 0119029	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for medical services 
rendered by a private doctor on October 8, 1999.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1953 to August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Gulfport, Mississippi, which denied the veteran's 
claim for reimbursement or payment for medical services 
rendered by a private doctor on October 8, 1999.  The case 
was forwarded to the Board by the St. Petersburg, Florida RO.  


REMAND

On October 8, 1999, the veteran underwent a needle biopsy of 
his prostate on an outpatient basis, by a private physician.  
In October 2000, he filed a claim for reimbursement of the 
costs of this procedure, which was denied on the basis that 
the procedure was non-emergent, and, therefore, the criteria 
for reimbursement or payment of unauthorized medical expenses 
were not met.  See 38 C.F.R. § 17.120 (2000).  However, the 
veteran believes that the treatment was authorized in 
advance.  He asserts that his fee-basis card was renewed 
prior to the treatment, and his private physician had told 
the VA that he needed the procedure.  The veteran maintains 
that, due to the approval of his fee-basis card, permission 
for the procedure was granted.  

The appellate record currently before the Board consists of 
the veteran's basic claims folder which includes copies of 
selected documents concerning the appeal prepared by the MAS.  
However, all records necessary for a decision in this appeal 
have not been associated with the claims file.  Specifically, 
a reconsideration of the claim apparently conducted by the 
Chief Medical Officer on February 27, 2001, is not of record.  
In addition, a review of the file discloses that on October 
5, 1999, authorization for the veteran's previous outpatient 
fee-basis card was extended for two years with no change in 
restrictions.  However, the restrictions are not described.  
Therefore, prior to appellate review of the issue, the entire 
MAS folder (containing all original documents) must be 
associated with the basic claims folder.

Finally, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
law redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  The VCAA is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Id.  The MAS 
must ensure compliance with the new requirements.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The MAS should assemble all original 
records (the pertinent MAS folder and any 
loose records) concerning the veteran's 
claim for reimbursement or payment for 
medical services rendered by a private 
doctor on October 8, 1999, to specifically 
include the reconsideration of the claim 
apparently conducted by the Chief Medical 
Officer on February 27, 2001; the fee-
basis authorizations and restrictions in 
effect at the time of the procedure; and 
any contact between the VAMC and the 
veteran's private doctor with reference to 
the need for a biopsy of the prostate 
prior to October 8, 1999.  Such records 
should be associated with the veteran's 
basic claims folder as part of the 
appellate record for the duration of the 
appeal to the Board.

2.  The MAS should perform any other 
notice and development action required by 
the VCAA with respect to the veteran's 
claim.

3.  The MAS should then review the claim 
for reimbursement or payment for medical 
services rendered by a private doctor on 
October 8, 1999, with consideration to the 
veteran's contentions that the treatment 
was authorized.  If the claim is denied, 
the veteran should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


